                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

     TOTAL PETROLEUM PUERTO RICO
     CORP.,

               Plaintiff,
                                                                               CIVIL NO. 16-2436 (PAD)
                         v.

     RAFAEL FONSECA-MARRERO, et al.,

               Defendants.


                                           MEMORANDUM AND ORDER

Delgado-Hernández, District Judge.

            Total Petroleum Puerto Rico Corporation sued Villa Caparra Esso Service Center, Rafael

Fonseca-Marrero, his unnamed wife, and their conjugal partnership for declaratory and injunctive

relief, monies owed, damages, costs and attorney’s fees for alleged trademark infringement and

trademark dilution in violation of the Lanham Act, 15 U.S.C. §§ 1114(1), 1125(a), (c), and P.R.

Laws Ann. tit. 31, §§ 2994, 3018, 3019, 3024, 3371(Docket No. 1). Then, it moved for partial

summary judgment, asking for a finding of valid franchise termination and an Order for defendants

to pay monies owed for rent fees and product payments pursuant to the contracts governing the

parties’ relationship (Docket No. 49). Because defendants did not respond, Total requested that

its motion be deemed unopposed (Docket No. 52). The court referred all dispositive matters to

U.S. Magistrate Judge Bruce McGiverin for a Report and Recommendation (“R&R”), as well as

non-dispositive pre-trial proceedings, except the Pre-Trial Conference (Docket No. 29).1




1
    The parties jointly submitted a proposed order for a permanent injunction, which the court adopted and entered (Docket No. 45).
Total Petroleum Puerto Rico Corp. v. Fonseca-Marrero, et al.
Civil No. 16-2436 (PAD)
Memorandum and Order
Page 2


                                                    A.         Referral

         A district court may refer a pending motion to a magistrate judge for an R&R. See, 28

U.S.C. § 636(b)(1)(B); Fed.R.Civ.P. 72(b); Loc. Civ. Rule 72. Any party adversely affected by the

R&R may file written objections within fourteen days of being served with the magistrate judge’s

report. Loc. Civ. Rule 72(d). See, 28 U.S.C. § 636(b)(1). A party that files a timely objection is

entitled to a de novo determination of “those portions of the report or specified proposed findings

or recommendations to which specific objection is made.” Ramos-Echevarria v. Pichis, Inc., 698

F.Supp.2d 262, 264 (D.P.R. 2010); Sylva v. Culebra Dive Shop, 389 F.Supp.2d 189, 191-92

(D.P.R. 2005) (citing United States v. Raddatz, 447 U.S. 667, 673 (1980) ).

                                                   B.          Discussion

         On October 30, 2018, the Magistrate Judge issued an R&R (Docket No. 54). After granting

Total’s request to deem the motion for partial summary judgment unopposed, he considered the

merits of Total’s request, recommending that the motion be granted in part. Id. at pp. 2, 6. He

reasoned that Total satisfied the requirements laid out in the Petroleum Marketing Practices Act

(“PMPA”), and concluded that termination of the franchise relationship with defendants was valid.

Id. at pp. 7-10. To that end, he recommended that a declaratory judgment be entered declaring

that Total’s termination of the franchise relationship is legally enforceable, effective as of July 8,

2018, and in compliance with the PMPA. Id. at p. 10.

         As to Total’s request for declaratory judgment for the sums owed (which Total claimed

amount to $102,926.81), the Magistrate Judge found that, before the relationship was terminated

on July 8, 2016, defendants owed Total $17,850.00 (plus interest) for rent payments under the

Lease Agreement; $31,500.00 (plus interest) for rent payments under the Franchise Agreement;

and $46,963.88 (plus interest) for fuel under the Sales and Supply Agreement (id. at p. 11), for a
Total Petroleum Puerto Rico Corp. v. Fonseca-Marrero, et al.
Civil No. 16-2436 (PAD)
Memorandum and Order
Page 3


total amount $96,286.88 plus applicable interest (id.), and that as such, “. . . the court should hold

that Defendants are in default and owe Total $96, 286.88 plus applicable interest.” Id. However,

he pointed out he needed a “clearer picture” for the calculation of the interest defendants owed (id.

at pp. 11-12) and, accordingly, that Total should file an informative motion detailing interest

calculation. Id. at p. 12. No objections have been filed.

         The court has made an independent, de novo, examination of the entire record in light of

applicable law, and finds that the Magistrate Judge’s analysis and conclusions are well supported.

Therefore, the R&R is adopted in toto.                         In conformity with the Magistrate Judge’s

recommendation, the motion for summary judgment is GRANTED IN PART. By December 4,

2018, Total shall file an informative motion detailing the calculation of the interest consistent with

the Magistrate Judge’s instructions at Docket No. 54.

         SO ORDERED.

         In San Juan, Puerto Rico, this 20th day of November, 2018.

                                                                 s/Pedro A. Delgado-Hernández
                                                                 PEDRO A. DELGADO-HERNÁNDEZ
                                                                 United States District Judge
